Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 2013/0296850).
Regarding claims 1, 7 and 16, Olson discloses a phrenic nerve pacing monitor assembly comprising ECU 26 for a cryogenic balloon catheter system 16 used during a cryoablation procedure. The phrenic nerve pacing monitor assembly comprising ECU 26 monitors movement of a diaphragm of a patient, The phrenic nerve pacing monitor assembly comprising ECU 26 has a pacing detector that directly monitors movement of the diaphragm of the patient to detect when phrenic nerve pacing is occurring and generates a monitor output based on the movement of the diaphragm of the patient. See paragraph [0047]. A safety system comprising a 
Regarding claims 4 and 14, the pacing detector within ECU 26 automatically monitors movement of the diaphragm of the patient, and automatically generates the monitor output based on the movement of the diaphragm of the patient.  
Regarding claim 6, ablation generator 18 comprises an ablation detector that detects when cryoablation is occurring.  
Regarding claim 8, the phrenic nerve stimulator includes a first electrode 48Y1 and a second electrode 48X1 that are arranged in a bipolar electrode pair; and a pulse generator comprising switch 50 that is electrically coupled to the bipolar electrode pair, the pulse generator being configured to transmit stimulatory energy to the bipolar electrode pair.  
Regarding claims 9 and 19, the first electrode 48Y1 is configured to be positioned near vertebra C3-C5 of the patient and the second electrode 48X1 is configured to be positioned near a front of a shoulder of the patient.  
Regarding claims 10 and 20, the first electrode 48Y1 is configured to be positioned extracorporeally near a neck of the patient and the second electrode 48X1 is configured to be positioned extracorporeally near a shoulder of the patient.  

Regarding claim 12, the first electrode 48Y1 is secured to a first patch and the second electrode 48X1 is secured to a second patch, and wherein each of the first patch and the second patch are independently secured to the patient. See Fig. 1. 
Regarding claims 13 and 17, the safety system is further configured based at least in part on the monitor output to selectively terminate the cryoablation procedure when movement of the diaphragm of the patient is atypical, the safety system being configured to terminate the cryoablation procedure only while cryoablation is occurring. See paragraph [0047]. 
Regarding claim 15, ablation generator 18 comprises a shut-off valve that selectively closes to terminate the cryoablation procedure.  
Regarding claim 18, ECU 26 is configured through software to provide control signals to switch 50 and thereby sequentially couple pairs of electrodes 48 to signal generator 52 for actively stimulating the phrenic nerve during the application of cryoablation energy.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2013/0296850) in view of Coulombe (US 2015/0359487).
Olson meets all of the claimed limitations except for providing an alert only while both phrenic nerve pacing and cryoablation are occurring.
Coulombe teach communicating visual and audible alerts in a phrenic nerve pacing system. See paragraph [0035].
One of ordinary skill in the art would have found it obvious to combine the visual and audible alerts in the device of Olson because visual and audible alerts are effective safety measures for controlling cryoablation and preventing injury. The skilled artisan would have found it desirable to combine the teaching of Coulombe because the teachings are directed to a common field of endeavor, phrenic nerve pacing and cryoablation. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2013/0296850) in view of TEHRANI et al (US 2015/0034081).
Olson meets all of the claimed limitations except for the pacing detector including an accelerometer.
TEHRANI et al teach using an accelerometer or movement sensor to sense information regarding the movement pattern of the diaphragm muscles, intercostal muscles, and rib movement and thus determine overall respiratory activity and patterns. See paragraph [0128].
One of ordinary skill in the art would have found it obvious to combine the accelerometer teaching of TEHRANI et al with the phrenic nerve pacing of Olson because the accelerometer is an TEHRANI et al with the diaphragm motion detection in Olson because the teachings are directed to a common field of endeavor, phrenic nerve pacing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
9/17/2021